ON MOTION ROE REHEARING.
Broyles, C. J.
In the motion for a rehearing it is alleged that this court, in holding that the plaintiffs were not estopped from prosecuting their suit, for the reason that the defendants had incorrectly stated the facts in their answer as garnishees, overlooked the fact that the answer set up, “as an exhibit and a part of the answer, the copy0of the note in which' it is disclosed that the indebtedness was due jointly to W. 0. and Pearl Bryant.” It is true that the answer did set forth (as an exhibit) a copy of the note, which showed on its face that the debt was a joint one. However, the answer, notwithstanding its exhibit, solemnly admitted that the garnishees were indebted to W. 0. Bryant as an individual, when in fact they owed nothing to him as an individual entity, their debt being due jointly to W. 0. Bryant and Mrs. Pearl Bryant.
The answer, to say the least, was confused and contradictor}', and the plaintiffs were not estopped because of a judgment founded upon it.

Rehearing denied.


Lulce and Bloodworth, JJ., concur.